Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                         CASE NO.:

  YOSDEL PEREZ
  and other similarly situated individuals,

          Plaintiff(s),
  v.

  OTTOMAN RESTAURANT, INC.
  d/b/a SULTAN MEDITERRANEAN EST. 1988
  a/k/a SULTAN MIAMI BEACH,
  and GURSEL SEZGIN, individually

        Defendants,
  ________________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff YOSDEL PEREZ and other similarly situated individuals, by

  and through the undersigned counsel, and hereby sues Defendant OTTOMAN RESTAURANT,

  INC., d/b/a SULTAN MEDITERRANEAN EST. 1988, a/k/a SULTAN MIAMI BEACH, and

  GURSEL SEZGIN, individually and alleges:

                             JURISDICTION VENUES AND PARTIES

       1. This is an action to recover money damages for retaliation and unpaid overtime wages,

          under the laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

          Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

       2. Plaintiff YOSDEL PEREZ is a resident of Miami-Dade County, Florida, within the

          jurisdiction of this Honorable Court. Plaintiff is a covered employee for purposes of the

          Act.




                                              Page 1 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 2 of 14



     3. Defendant OTTOMAN RESTAURANT, INC., d/b/a SULTAN MEDITERRANEAN

        EST. 1988, a/k/a SULTAN MIAMI BEACH (hereinafter SULTAN RESTAURANT, or

        Defendant) is a Florida corporation, having place of business in Miami-Dade County,

        Florida, where Plaintiff worked for Defendant. Defendant was and is engaged in interstate

        commerce.

     4. The individual Defendant GURSEL SEZGIN was and is now, the owner/officer and

        manager of Defendant Corporation SULTAN RESTAURANT. Defendant GURSEL

        SEZGIN is the employer of Plaintiff and others similarly situated within the meaning of

        Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

     5. All the actions raised in this complaint took place in Miami/Dade County Florida, within

        the jurisdiction of this Court.

                                    GENERAL ALLEGATIONS

     6. This cause of action is brought by Plaintiff YOSDEL PEREZ as a collective action to

        recover from Defendants regular wages, overtime compensation, liquidated damages,

        retaliatory damages and the costs and reasonably attorney’s fees under the provisions of

        Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”)

        on behalf of Plaintiff and all other current and former employees similarly situated to

        Plaintiff (“the asserted class”) and who worked in excess of forty (40) hours during one or

        more weeks on or after July 2016, (the “material time”) without being properly

        compensated.

     7. Defendant SULTAN RESTAURANT is a Mediterranean restaurant located at 1903 Collins

        Avenue, Miami Beach Florida 33139, where Plaintiff worked.




                                           Page 2 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 3 of 14



     8. Defendant SULTAN RESTAURANT employed Plaintiff YOSDEL PEREZ as a cook from

        approximately September 2009 to September 17, 2016, or more than 9 years. However,

        for FLSA purposes, Plaintiff relevant time of employment is 9 weeks.

     9. Plaintiff was hired as a non-exempted cook, and during his relevant employment period,

        he was paid bi-$1,120.00 with checks, plus $370.00 in cash for a total of $1,490.00 bi-

        weekly or $745.00 per week.

     10. While employed by Defendants, Plaintiff worked 6 and 7 days per week from 9:00 AM to

        8:00 PM (11 hours daily), resulting in 66 and 77 hours per week. Nevertheless, whenever

        there was an event in Miami Beach, Plaintiff worked more than 77 hours weekly.

        SULTAN RESTAURANT’s hours of operation are from Monday to Wednesday from

        10:00 AM to 3:00 AM; and from Thursday to Sunday from 10:00 AM to 5:00 AM.

     11. During Plaintiff’s relevant period of employment, or 9 weeks, he worked 6 days per week

        a minimum of 66 hours weekly. Plaintiff was unable to take bona-fide lunch periods.

     12. Plaintiff was paid a salary of $745.00 weekly intended to cover all his hours worked, but

        he was not paid for overtime hours.

     13. Plaintiff did not clock-in and out because Defendants did not use any time keeping device,

        but the owner of the business GURSEL SEZGIN managed the business and he was able to

        keep track the hours worked by Plaintiff and other similarly situated individuals.

     14. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

        and one-half his regular rate for every hour that he worked in excess of forty (40), in

        violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

        and 29 U.S.C. § 201 et seq.




                                           Page 3 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 4 of 14



     15. For more than 9 years, Plaintiff worked 77 and more hours without receiving any payment

        for overtime hours. On or about August 31, 2016, Plaintiff complained to the owner and

        manager of the business GURSEL SEZGIN. Plaintiff demanded to be paid for overtime

        hours.

     16. After Plaintiff’s complaint, the owner of the business and manager GURSEL SEZGIN

        began to harass Plaintiff. The manager constantly threatened Plaintiff with firing and

        cutting his days and hours of work.

     17. On or about September 17, 2016, GURSEL SEZGIN fired Plaintiff using pretextual

        reasons.

     18. Plaintiff YOSDEL PEREZ seeks to recover half-time overtime wages for every hour in

        excess of 40 that he worked during the relevant employment period, liquidated damages,

        retaliatory damages, and any other relief as allowable by law.

     19. The additional persons who may become Plaintiffs in this action are employees and/or

        former employees of Defendants who are and who were subject to the unlawful payroll

        practices and procedures of Defendants and were not paid overtime wages at the rate of

        time and one half of their regular rate of pay for all overtime hours worked in excess of

        forty.

                                   COUNT I:
                 WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                           FAILURE TO PAY OVERTIME

     20. Plaintiff YOSDEL PEREZ re-adopts every factual allegation as stated in paragraphs 1-19

        above as if set out in full herein.

     21. This cause of action is brought by Plaintiff YOSDEL PEREZ as a collective action to

        recover from Defendants overtime compensation, liquidated damages, costs and



                                              Page 4 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 5 of 14



        reasonably attorney’s fees under the provisions of the Fair Labor Standards Act, as

        amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

        other current and former employees similarly situated to Plaintiff (“the asserted class”) and

        who worked in excess of forty (40) hours during one or more weeks on or after July 2016,

        (the “material time”) without being compensated “at a rate not less than one and a half

        times the regular rate at which he is employed.”

     22. Defendant SULTAN RESTAURANT was and is engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is

        a retail business operating as a touristy restaurant and is engaged in interstate commerce.

        Defendant had more than two employees recurrently engaged in commerce or in the

        production of goods for commerce by regularly and recurrently ordering restaurant supplies

        produced out of state, by using the instrumentalities of interstate commerce to accept and

        solicit funds from non-Florida sources, by using electronic devices to authorize credit card

        transactions. Upon information and belief, the proportional annual gross revenue of the

        Employer/Defendant was always in excess of $500,000 per annum. Therefore, there is

        FLSA enterprise coverage.

     23. Plaintiff and those similarly-situated were employed by an enterprise engage in interstate

        commerce. Plaintiff and those similarly-situated through their daily activities were

        regularly engaged in interstate commerce. Plaintiff regularly handled and worked on goods

        and materials that were moved across State lines at any time in the course of business.

        Therefore, there is FLSA individual coverage.

     24. Defendants SULTAN RESTAURANT and GURSEL SEZGIN employed Plaintiff

        YOSDEL PEREZ as a cook from approximately September 2009 to September 17, 2016,



                                            Page 5 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 6 of 14



        or more than 9 years. However, for FLSA purposes, Plaintiff relevant time of employment

        is 9 weeks.

     25. Plaintiff was hired as a non-exempted cook, and during his relevant employment period,

        he was paid bi-$1,120.00 with checks, plus $370.00 in cash for a total of $1,490.00 bi-

        weekly or $745.00 per week.

     26. During the relevant employment period, Plaintiff worked 6 days per week from 9:00 AM

        to 8:00 PM (11 hours daily), resulting in 66 hours per week. Plaintiff was unable to take

        bona-fide lunch periods.

     27. Plaintiff was paid a salary of $745.00 weekly intended to cover all his hours worked, but

        he was not paid for overtime hours.

     28. Plaintiff did not clock-in and out because Defendants did not use any time keeping device,

        but the owner of the business GURSEL SEZGIN managed the business and was able to

        keep track the hours worked by Plaintiff and other similarly situated individuals.

     29. Therefore, Defendants willfully failed to pay Plaintiff minimum wages, and overtime hours

        at the rate of time and one-half his regular rate for every hour that he worked in excess of

        forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

        207(a)(1). and 29 U.S.C. § 201 et seq.

     30. The records, if any, concerning the number of hours worked by Plaintiff and those similarly

        situated, and the compensation paid to such employees should be in the possession and

        custody of Defendants. However, upon information and belief, Defendants did not

        maintain time accurate records of hours worked by Plaintiff and other employees.

     31. Defendants violated the record keeping requirements of FLSA, 29 CFR Part 516.




                                            Page 6 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 7 of 14



     32. Defendants never posted any notice, as required by the Fair Labor Standards Act and

        Federal Law, to inform employees of their federal rights to overtime and minimum wage

        payments.

     33. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

     34. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

        follows:

        * Please note that these amounts are based on a preliminary calculation and that these
        figures could be subject to modifications as discovery could dictate.

            a. Total amount of alleged unpaid O/T wages:

                One Thousand Three Hundred Twenty-Two Dollars and 10/100 ($1,322.10)

            b. Calculation of such wages:

                Total time of employment: 366 weeks
                Total number of relevant weeks: 9 weeks
                Total hours worked: 66 hours weekly
                Total overtime hours: 26 hours
                Salary paid: $745.00 weekly: 66 hours=$11.29
                Regular rate: $11.29 x 1.5= $16.94 O/T rate
                O/T rate: $16.94-$11.29= $5.65 half-time difference

                Half-time diff. $5.65 x 26 O/T hours=$146.90 weekly x 9 weeks=$1,322.10

            c. Nature of wages (e.g. overtime or straight time):

                This amount represents unpaid overtime wages.

     35. At all times material hereto, the Employers/Defendants failed to comply with Title 29

        U.S.C. §207 (a) (1), in that Plaintiff and those similarly-situated performed services and

        worked in excess of the maximum hours provided by the Act but no provision was made

        by the Defendants to properly pay them at the rate of time and one half for all hours worked

        in excess of forty hours (40) per workweek as provided in said Act.

                                             Page 7 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 8 of 14



     36. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set

        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages.

     37. At the times mentioned, individual Defendant GURSEL SEZGIN was the owner and

        manager of SULTAN RESTAURANT. Defendant GURSEL SEZGIN was the employer

        of Plaintiff and others similarly situated within the meaning of Section 3(d) of the “Fair

        Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant acted directly

        in the interests of SULTAN RESTAURANT in relation to their employees, including

        Plaintiff and others similarly situated. Defendant GURSEL SEZGIN had absolute financial

        and operational control of the Corporation, determined terms and working conditions of

        Plaintiff and other similarly situated employees, and he is jointly and severally liable for

        Plaintiff’s damages.

     38. Defendants SULTAN RESTAURANT and GURSEL SEZGIN willfully and intentionally

        refused to pay Plaintiff overtime wages at the rate of time and one half his regular rate, as

        required by the law of the United States, and remains owing Plaintiff these overtime wages

        since the commencement of Plaintiff’s employment with Defendants as set forth above.

     39. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

        action and is obligated to pay a reasonable attorneys’ fee.



                                      PRAYER FOR RELIEF



                                            Page 8 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 9 of 14



  WHEREFORE, Plaintiff YOSDEL PEREZ and those similarly situated respectfully requests that

  this Honorable Court:

         A. Enter judgment for Plaintiff YOSDEL PEREZ and other similarly situated individuals

             and against the Defendants SULTAN RESTAURANT and GURSEL SEZGIN based

             on Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et

             seq.; and

         B. Award Plaintiff YOSDEL PEREZ actual damages in the amount shown to be due for

             unpaid overtime compensation for hours worked in excess of forty weekly, with

             interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                            JURY DEMAND

  Plaintiff YOSDEL PEREZ demands trial by jury of all issues triable as of right by jury.

                               COUNT II:
         FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
                        RETALIATORY DISCHARGE

     40. Plaintiff YOSDEL PEREZ re-adopts every factual allegation as stated in paragraphs 1-19

         of this complaint as if set out in full herein.

     41. This Court has jurisdiction pursuant to The Fair Labor Standards Act, 29 U.S.C. §§ 201-

         219 (section #216 for jurisdictional placement) as well as the Florida Constitution that vests

         this action within a court of competent jurisdiction.




                                               Page 9 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 10 of 14



      42. Defendant SULTAN RESTAURANT was and is engaged in interstate commerce as

         defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is

         a retail business operating as a tourist restaurant and is engaged in interstate commerce.

         Defendant had more than two employees recurrently engaged in commerce or in the

         production of goods for commerce by regularly and recurrently ordering restaurant supplies

         produced out of state, by using the instrumentalities of interstate commerce to accept and

         solicit funds from non-Florida sources, by using electronic devices to authorize credit card

         transactions. Upon information and belief, the gross revenue of the Employer/Defendant

         was always, in excess of $500,000 per annum. Therefore, there is FLSA enterprise

         coverage.

      43. Plaintiff and those similarly situated were employed by an enterprise engage in interstate

         commerce. Plaintiff and those similarly-situated through their daily activities were

         regularly engaged in interstate commerce. Plaintiff regularly handled and worked on goods

         and materials that were moved across State lines at any time in the course of business.

         Therefore, there is FLSA individual coverage.

      44. By reason of the foregoing, Defendants’ business activities involve those to which the Fair

         Labor Standards Act applies.

      45. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

         hours in any work week, the employer must compensate the employee for hours in excess

         of forty at the rate of at least one and one-half times the employee's regular rate…."

      46. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

         or in any other manner discriminate against any employee because such employee has filed




                                            Page 10 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 11 of 14



         any complaint or instituted or caused to be instituted any proceeding under or related to

         this chapter, or has testified or is about to testify in any such proceeding,......”

      47. Defendants SULTAN RESTAURANT and GURSEL SEZGIN employed Plaintiff

         YOSDEL PEREZ as a cook from approximately September 2009 to September 17, 2016,

         or more than 9 years. However, for FLSA purposes, Plaintiff relevant time of employment

         is 9 weeks.

      48. Plaintiff was hired as a non-exempted cook, and during his relevant employment period,

         he was paid bi-$1,120.00 with checks, plus $370.00 in cash for a total of $1,490.00 bi-

         weekly or $745.00 per week.

      49. While employed by Defendants, Plaintiff worked 6 and 7 days per week from 9:00 AM to

         8:00 PM (11 hours daily), resulting in 66 and 77 hours per week. Nevertheless, whenever

         there was an event in Miami Beach, Plaintiff worked more than 77 hours weekly.

      50. During Plaintiff’s relevant period of employment or 9 weeks, he worked 6 days per week

         of 66 hours weekly. Plaintiff was unable to take bona-fide lunch periods.

      51. Plaintiff was paid a salary of $745.00 weekly intended to cover all his hours worked, but

         he never was paid for overtime hours.

      52. Plaintiff did not clock-in and out because Defendants did not use any time keeping device,

         but the owner of the business GURSEL SEZGIN managed the business and was able to

         keep track the hours worked by Plaintiff and other similarly situated individuals.

      53. Therefore, Defendants willfully failed to pay Plaintiff minimum wages, and overtime hours

         at the rate of time and one-half his regular rate for every hour that he worked in excess of

         forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

         207(a)(1). and 29 U.S.C. § 201 et seq.



                                              Page 11 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 12 of 14



      54. For more than 9 years Plaintiff worked many hours in excess of 40 weekly, without

         receiving any payment for overtime hours. On or about August 31, 2016 Plaintiff

         complained to the owner and manager of the business GURSEL SEZGIN. Plaintiff

         demanded to be paid for overtime hours at the rate of time and one half his regular rate.

      55. This complaint constituted protected activity under the Fair Labor Standards Act.

      56. After Plaintiff’s complaint, GURSEL SEZGIN began to harass Plaintiff. This manager

         constantly threatened Plaintiff with firing and cutting his days and hours of work.

      57. On or about September 17, 2016, GURSEL SEZGIN fired Plaintiff using pretextual

         reasons.

      58. At all time during his employment with Defendants, Plaintiff performed his duties

         satisfactorily. There was no reason other than a retaliatory action to terminate Plaintiff’s

         employment with Defendants.

      59. There is proximity between Plaintiff’s protected activity and his termination.

      60. The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)

         (3) and, as a direct result, Plaintiff has been damaged.

      61. At the times mentioned, individual Defendant GURSEL SEZGIN was the owner and

         manager of SULTAN RESTAURANT. Defendant GURSEL SEZGIN was the employer

         of Plaintiff and others similarly situated within the meaning of Section 3(d) of the “Fair

         Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant acted directly

         in the interests of SULTAN RESTAURANT in relation to their employees, including

         Plaintiff and others similarly situated. Defendant GURSEL SEZGIN had absolute financial

         and operational control of the Corporation, he determined terms and working conditions of




                                            Page 12 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 13 of 14



          Plaintiff and other similarly situated employees, and he is jointly and severally liable for

          Plaintiff’s damages.

      62. Plaintiff YOSDEL PEREZ seeks to recover overtime wages for every hour in excess of 40

          that he worked, liquidated damages, retaliatory damages, and any other relief as allowable

          by law.

      63. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

          action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

  WHEREFORE, Plaintiff YOSDEL PEREZ respectfully requests that this Honorable Court:

          A. Issue a declaratory judgment that Defendants’ acts, policies, practices, and procedures

              complained of herein violated provisions of the Fair Labor Standards Act;

          B. Enter judgment against Defendants SULTAN RESTAURANT and GURSEL SEZGIN

              that Plaintiff recovers compensatory, damages and an equal amount of liquidated

              damages as provided under the law and in 29 U.S.C. § 216(b);

          C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

          D. Order the Defendants SULTAN RESTAURANT and GURSEL SEZGIN to make

              whole the Plaintiff by providing appropriate back pay and other benefits wrongly

              denied in an amount to be shown at trial and other affirmative relief;

          E. Plaintiff YOSDEL PEREZ further prays for such additional relief as the interests of

              justice may require.

                                           JURY DEMAND

  Plaintiff YOSDEL PEREZ demands trial by jury of all issues triable as of right by jury.

  Dated: August 5, 2019



                                             Page 13 of 14
Case 1:19-cv-23243-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 14 of 14



                                        Respectfully submitted,


                                        By: _/s/ Zandro E. Palma____
                                        ZANDRO E. PALMA, P.A.
                                        Florida Bar No.: 0024031
                                        9100 S. Dadeland Blvd.
                                        Suite 1500
                                        Miami, FL 33156
                                        Telephone: (305) 446-1500
                                        Facsimile: (305) 446-1502
                                        zep@thepalmalawgroup.com
                                        Attorney for Plaintiff




                                   Page 14 of 14
